


Exhibit 10.13

 

[CITI LETTERHEAD]

 

22 April 2008

 


PRIVATE & CONFIDENTIAL


 

Ajaypal Banga

Chief Executive Officer

Citigroup

New York

USA

 

Dear Mr. Banga:

 

Global Expatriate Assignment — Letter of Understanding

 

On behalf of Global Mobility, I am pleased to confirm the terms and conditions
relating to your expatriate assignment to Asia Pacific Region including Japan in
Hong Kong.  Your assignment is scheduled to commence on 1st May 2008, subject to
your obtaining the appropriate work permit/visa approvals.  Citigroup will
assist you and your family in obtaining the appropriate documents.

 

During your expatriate assignment, your salary and benefits will be controlled
exclusively by and administered solely under the terms and conditions of the
expatriate program. Therefore, you are not eligible for any benefits or salary
provided locally in Hong Kong.  However, you will be subject to certain local
practices, such as office holiday schedules, and restrictions in certain
countries on participation in Citigroup equity compensation and investment
programs.

 

The following is a general summary of the key elements of the expatriate policy
and benefit plans that apply to your assignment. Other than in relation to the
provisions on duration of assignment and notice (see below), in the event of any
inconsistency between the following summary and the applicable policy or plan,
the terms and conditions of the applicable policy or plan shall control and
govern for the period of your expatriate assignment.

 

Attached is a preliminary salary worksheet, which will provide you with an
estimate of your compensation and allowances under the expatriate program. 
Allowances fluctuate based on various conditions, including exchange rates. 
Refer to the applicable Expatriate Handbook for details.

 

DURATION AND REASON FOR ASSIGNMENT

 

It is anticipated that the length of your assignment to fill a specific need
with Asia Pacific Region including Japan as a Chief Executive Officer will not
exceed three years, subject to business needs and circumstances in each case,
and to the notice

 

--------------------------------------------------------------------------------


 

provisions set out in this letter below. If your assignment extends beyond three
years, during the fourth year, your business in its sole discretion may extend
your expatriate assignment or begin to explore other options, including but not
limited to, termination of your assignment (see notice provisions below).
Citigroup may, on termination of your assignment, at its sole discretion, offer
you the opportunity to either become a local employee, repatriate to your
original sending country, or take another expatriate assignment in another
country.

 

This letter is not an employment contract or a guarantee to employ you for any
definite period of time or at any place at any time.  To the extent legally
permissible, your employment at all times is on an “at-will” basis.

 

SALARY

 

At the start of your assignment, your annual gross base salary will be
US$500,000 and your job level is Chief Executive Officer.

 

For the duration of your assignment to Asia Pacific Region including Japan in
Hong Kong, your salary will be maintained in US Dollars.

 

You should refer to the Compensation section of the Expatriate Handbook for
further information relating to the terms and conditions that apply to your
salary and any other discretionary benefits you may be eligible to receive
during your expatriate assignment.

 

Any remuneration received under the terms of this letter will be subject to such
deductions as are required by law, as well as any amounts required in accordance
with the expatriate remuneration policy (such as hypothetical taxes and housing
charges referred to below.)

 


EXPATRIATE HANDBOOK


 

All of the benefits and allowances outlined in this letter are subject to
certain limits and specific definitions. These explanations of other benefits
provided to you during your assignment, and responsibilities associated with
your expatriate assignment, are set forth in the applicable Expatriate Handbook,
which is available on the GEOS Web site on the Human Resources Intranet. The
GEOS Web site address is: http://expatriate.citigroup.net/

 

In the handbook, you will find guidelines on:

 

·                  Moving and relocation procedures (shipment of goods, shipment
of pets, temporary living, etc.);

·                  Goods and services differential and moving allowance;

·                  Education allowances and assistance for your dependent
children;

·                  Home leave (if applicable);

·                  Vacation schedules and procedures;

 

2

--------------------------------------------------------------------------------


 

·                  Automobile assistance (if applicable) and language training;

·                  Pre-assignment medical examinations and check-ups;

·                  Change in family status policies;

·                  Emergency leave and evacuation procedures, should those be
necessary; and

·                  Termination of employment or resignation.

 

You’ll also find a detailed description of Citigroup’s tax equalization and tax
protection policies.

 

HYPOTHETICAL TAX WITHHOLDING AND HYPOTHETICAL HOUSING CHARGES

 

·                  Actual and Hypothetical Taxes

 

Citigroup will pay all income taxes to all taxing jurisdictions on total
Citigroup compensation paid during your expatriate assignment.  During this same
period, Citigroup will deduct hypothetical taxes from your expatriate salary
each month.  You are also responsible for hypothetical tax on any Citigroup
equity income during your assignment (e.g., stock option exercise gains and the
value of stock awards at vesting).  Hypothetical taxes, calculated on your
Citigroup compensation, are based on United States income tax.  You will be
responsible for all actual taxes due on any non-Citigroup income, but you may be
entitled to claim a limited right to tax protection for such income, as more
fully explained in the applicable Expatriate Handbook.

 

The benefits described in the Expatriate Handbook and summarized elsewhere
herein, for which you may be eligible as a participant in the expatriate
program, including the tax equalization policy, will at all times be subject to
the terms of the expatriate program then in effect.  These benefits are broadly
designed to limit as far as reasonably possible your out-of-pocket costs for
certain living expenses, including income taxes, to what you would have paid had
you been an employee under local terms and conditions in your compensation
country.  To ensure the fair and equitable administration of these policies, you
agree to assume the following responsibilities:

 

·                  Payment of Tax Obligations to Citigroup

 

You agree to pay Citigroup any outstanding hypothetical taxes within 30 days of
the date of your final tax reconciliation statement for the year (the “Due
Date”).  Payments not received by the Due Date will be subject to additional
interest charges and penalties.

 

·                  Filing Tax Returns

 

You agree to cooperate with PwC in preparing any required income tax returns
including providing PwC with any required information in a timely manner and
ensuring that it is complete and accurate in all material respects.  You will be
liable for any charges, penalties and interest assessed by the taxing
authorities as a result of any untimely or inaccurate submissions.

 

3

--------------------------------------------------------------------------------


 

·                  Notice and Right of Offset

 

If you cannot meet any of these tax related obligations within the time
provided, you agree to notify Citigroup in writing as soon as reasonably
practicable, fully describing the reasons for your non-compliance.  Depending on
the circumstances, Citigroup may, at its discretion, offer you an adjusted
payment schedule (but shall be under no obligation to do so).  However, if any
amounts due hereunder remain unpaid for 120 days after the Due Date and a
re-payment schedule has not been agreed to by you and Citigroup in writing, you
hereby consent to the deduction of any such sums owing by you to Citigroup from
your salary, any allowances, reimbursements or any other payment or payments due
to you from Citigroup or any associated company.  You hereby also agree to make
immediate payment of any such sums owed by you to Citigroup or any associated
company upon demand.

 

·                  Hypothetical Housing Charges

 

Citigroup will deduct a hypothetical housing cost from your expatriate pay each
month.  Hypothetical housing costs represent an independent estimate of the
average expense of housing in New York for a person at your salary level and
family size.  This deduction can change when there is a change in your base
salary and also annually based upon survey data provided by an independent
consultant.  You agree to this deduction from your pay and acknowledge that it
may be less than or may exceed the housing allowance described below, based on
housing costs in your assignment location relative to average housing costs in
New York.

 

SPECIFIC EXPATRIATE ASSIGNMENT ALLOWANCES

 

Listed below are the major expatriate allowances.  Citigroup will pay any taxes
due on these allowances.

 

·                  Housing Allowance

 

Citigroup will pay a housing and utility allowance designed to cover the cost of
housing in your assignment country. This amount is based on your family size
(which includes only those who accompany you on assignment) and is limited to an
amount determined for your country of assignment. The allowance is subject to
periodic reviews and may change based upon survey data provided by an
independent consultant. Any rental and utility costs in excess of the country
allowance for your family size is your responsibility.

 

Citigroup will pay all taxes incurred on this housing allowance.

 

·                  Moving Allowance

 

At the beginning of your assignment, you will receive a one-time lump-sum moving
allowance of US$7,500 to cover some of your incidental moving expenses.

 

·                  Goods and Services Differential

 

To cover the difference in the cost of goods and services between New York and
Hong Kong, a Goods and Services (G&S) Differential will be paid to you, if
applicable, as a

 

4

--------------------------------------------------------------------------------


 

tax-free monthly payment.  The amount provided can change monthly depending on
inflation, foreign exchange rates, salary and family size.  It is paid only if
the cost of goods and services, as determined by our outside consultant, exceed
the costs in New York.

 


EMPLOYMENT STATUS


 

During the term of your assignment you will not be an employee of Citibank, N.A.
in Hong Kong.  You shall remain an employee of the Citigroup employing entity as
set out in your employment contract which will be lending your services to
Citibank, N.A. in Hong Kong pursuant to an inter-company agreement for the
supply of employee services.

 

EMPLOYEE BENEFITS AND COUNTRIES DEFINED

 

·                  Employee Benefits

 

Throughout your assignment, you will be eligible for the expatriate health and
insurance program, which includes medical and dental coverage.

 

Information on your various benefits will be provided to you under separate
cover.

 

·                  Countries Defined

 

Your expatriate assignment will typically impact more than one jurisdiction.  In
order to facilitate the best possible management of expatriate-related benefits,
the countries to which you have a relationship during your assignment are
specified as follows:

 

Your assignment country is Hong Kong and your compensation country is the United
States.

 

Your pension country is USA.  You will continue to be covered under the current
retirement plan for your pension country for which you are eligible (if any). 
Generally, you will not be eligible for any company or government provided
benefits in your assignment country, unless required by law.  You will remain
eligible for other mandatory or government social/welfare programs in your
pension country to the extent legally possible.

 

Your home leave country is USA and is the country to which you and your family
may take your annual home leave.

 

Your principal residence is located in USA, which is defined as your property
management country.

 

The country to which you are expected to return at the end of your expatriate
assignment is USA, which is defined as your return country.  Citigroup will make
a reasonable effort to find you a suitable position within Citigroup upon your
return to

 

5

--------------------------------------------------------------------------------


 

this country.  However, you accept that Citigroup does not guarantee you
reinstatement to your pre-assignment position (or any other position of
employment) in this country or anywhere else in the world.

 

VARIATION OR TERMINATION OF POLICY AND/OR TERMS OF ASSIGNMENT

 

Citigroup reserves the right to modify, amend and/or discontinue any of the
terms and conditions of the policies or programs described in this letter and/or
the Expatriate Handbook, or any other aspect of the expatriate program, at any
time and from time to time.  Citigroup also maintains and you acknowledge by
signing below, that the place of work is not an essential element of the
employment relationship and can be changed by the company, in its sole
discretion.

 

NOTICE

 

Your employment may be terminated in accordance with the notice provisions set
out in your contract of employment.

 

You should refer to the notice section of the Expatriate Handbook for further
information relating to the terms and conditions that apply to the termination
of your employment (by Citigroup or by you) during your expatriate assignment.

 

DATA PRIVACY

 

By signing this letter, you agree that Citigroup, any Associated Company and/or
third parties may in connection with your employment and/or your expatriate
assignment (during and after termination), process personal data (including
sensitive personal data) for the purposes of managing your employment and
assignment arrangements (for example, for the provision of benefits to you), for
compliance with legal and regulatory obligations (including, but not limited to,
the prevention and detection of crime and anti-terrorism), for the purpose of
Citigroup’s business or other legitimate interests or as otherwise required or
permitted by law or regulation. Because of the international nature of an
expatriate assignment, your personal data will, subject to applicable law, be
transferred internationally to other countries worldwide for the purposes of
managing your international assignment.  This may mean that personal data is
transferred to countries, such as the United States, where the data servers are
located.  Each country provides different standards of legal protection of
personal data.

 

6

--------------------------------------------------------------------------------


 


SIGNATURE


 

Please sign and date two copies of this letter and return one copy to me and
retain the other copy for your records.  By signing below, you agree to the
terms of the expatriate program and your assignment as summarized and set forth
in this letter and the Expatriate Handbook, which you acknowledge that you have
read and understood.

 

I wish you much success in your new assignment.

 

Sincerely,

 

 

 

 

 

/s/ Laura McVeigh

 

 

 

 

 

Expatriate Coordinator

 

 

Global Expatriate Operations and Services

 

 

 

 

 

 

 

 

Accepted by:

/s/ Ajaypal Banga

 

Date: May 6, 2008

 

 

 

 

 

 

 

 

Attachments:

Preliminary Compensation Statement

 

 

 

7

--------------------------------------------------------------------------------
